Per Curiam. This action was in assumpsit to recover, by appellee against appellant, for work done for him at Leoti, Kansas, in the construction of several buildings at that point, and for failure on the part of appellant to pay the amount claimed to be due under the contracts and arrangements entered into between the parties. The record is quite voluminous and involves considerable labor to investigate the various items of account and payment. This we have done and feel satisfied that the remittitur entered, of $400, cured the error of the verdict, and that the judgment of $1,062.39 is a fair and legal adjustment of the matters in dispute between the parties. It would serve no useful purpose to review the evidence, and the various questions suggested by counsel upon the matters of account between the parties. Believing as we do that the judgment is right, and that no substantial error was committed by the court below, the judgment of the Circuit Court will be affirmed. Judgment affirmed.